Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 21, 2021

                                        No. 04-21-00104-CV

                                 Michael Edward RODRIGUEZ,
                                           Appellant

                                                  v.

                Nora Eliza RODRIGUEZ formerly known as Nora G. Rodriguez,
                                      Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-00908
                          Honorable Norma Gonzales, Judge Presiding

                                           ORDER

      On September 17, 2021, appellee, Norma Eliza Gonzalez, formerly known as Norma G.
Rodriguez, filed a letter with the court. We construe the letter as a motion to dismiss the appeal.
We deny the motion.

           Appellant's brief was filed September 17, 2021. Gonzalez's appellee's brief is due
October 18, 2021. It is unclear from her letter whether Gonzalez intends to file an appellee's
brief. If Gonzalez does not intend to file a brief, she may file a waiver of her right to file a brief,
and the appeal will be set for submission without an appellee's brief.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court